Citation Nr: 0922649	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-13 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to November 
1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.  In April 2009, the Veteran testified at a 
video hearing before the undersigned.  


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against finding that bilateral hearing loss was present in-
service, sensorineural hearing loss manifested its self to a 
compensable degree in the first post-service year, or that 
bilateral hearing loss is related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated during 
military service nor may sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that written notice provided in January 
2008, prior to the appealed from rating decision, fulfills 
the provisions of 38 U.S.C.A. § 5103(a) including notice of 
the laws and regulations governing the assignment of 
disability ratings and effective dates as required by the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
claim's file all identified and available service and post-
service medical records including.  In fact, in February 2008 
and April 2008, the Veteran notified VA that he had no other 
evidence to file in support of his appeal.  The record also 
shows that the Veteran was afforded two VA examinations in 
connection with his appeal and the information obtained by 
those examiners is adequate to allow the Board to adjudicate 
the claim.

Accordingly, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part 
of the claim's file.   Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claim and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Claim

The Veteran contends that he has bilateral hearing loss due 
to working on the flight line while in military service.  It 
is also requested that the Veteran be afforded the benefit of 
the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Sensorineural hearing loss, if manifest to a 
degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309.  

With hearing loss claims, VA may only find hearing loss to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

The Board notes that the Veteran's DD 214 shows his 
occupational specialty was aircraft maintenance specialist.  
The Board will therefore concede acoustic/noise trauma.  His 
service treatment records include reports of audiological 
testing at February 1986 (enlistment), July 1987 and November 
1990 (discharge).  Notably, when compared to his enlistment 
examination, the July 1987 examination showed shifts in his 
audiological thresholds.  However, when he was retested again 
in November 1990 his hearing, his audiological thresholds 
were shown to have returned to the same level at enlistment.  
In any event, the service treatment records are negative for 
a diagnosis of hearing loss or findings of hearing loss as 
defined by VA.  See 38 C.F.R. § 3.385.  Therefore, 
entitlement to service connection for bilateral hearing loss 
based on in-service incurrence must be denied.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between the Veteran's separation from service in 1990 and 
first being diagnosed with bilateral hearing loss at the 
February 2008 VA examination to be compelling evidence 
against finding continuity.  Put another way, the almost 20 
year gap between the Veteran's service discharge and the 
first evidence of bilateral hearing loss weighs heavily 
against his claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact); Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that there is no competent medical evidence 
in the record of a causal association or link between the 
post-service bilateral hearing loss and an established 
injury, disease, or event of service origin.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein).  In fact, February 2008 and August 2008 VA 
examiners opined after a review of the record on appeal, with 
specific citation to the audiological information found in 
the record, and an examination of the claimant that his 
bilateral hearing loss was not related to service.  Indeed, 
the August 2008 examination includes a detailed discussion of 
the aforementioned shift in the Veteran's hearings that 
occurred in 1987 and provided an opinion as to why this shift 
did not represent sensorineural hearing loss.  These opinions 
are not contradicted by any other medical evidence of record.  
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record 
to exist years after service, or a finding that one disorder 
is related to another disorder, is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

In this regard, the Board acknowledges that the Veteran and 
his representative are competent to give evidence about what 
they see and the claimant is competent to give evidence about 
what he sees and feels; for example, the claimant is 
competent to report that he had problems hearing people talk 
since service.  See Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).   However, generally, the Veteran and his 
representative as lay persons are not competent to diagnosis 
the claimant with bilateral hearing loss.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There must be objective 
test results of hearing loss as provided by 38 C.F.R. 
§§ 3.385 and 4.85(a) (testing by a state-licensed audiologist 
that includes a controlled speech discrimination testing).  
Such is not shown prior to 2008; and, the Veteran does not 
argue the contrary.  Transcript at 14.  Moreover, the Board 
finds that the Veteran's lay statements as to continuity of 
symptomatology and etiology are outweighed by the service, 
post-service treatment records (indicating a disorder that 
began years after service), and the negative VA medical 
opinions cited above.  The Board finds it to be particularly 
significant the Veteran first filed a claim for service 
connection for arthritis in February 2001, almost two decades 
after leaving service.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) (a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).

Therefore, the Board also finds that service connection for 
bilateral hearing loss is not warranted based on the initial 
documentation of the disability after service because the 
weight of the competent and credible medical evidence is 
against finding a causal association or link between the 
post-service disorder and an established injury, disease, or 
event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (establishing service connection requires finding 
a relationship between a current disability and events in 
service or an injury or disease incurred therein).

Likewise, the Board finds that service connection is not 
warranted for bilateral hearing loss on a presumptive basis 
under 38 C.F.R. §§ 3.307, 3.309 because the record does not 
show the Veteran being diagnosed with sensor neural hearing 
loss in the first post-service year.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for 
bilateral hearing loss.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  See 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


